UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6070


LEMOYNE VENEY,

                      Plaintiff – Appellant,

          V.

TAMERA LYNN FINE; MARK WALTER        CROOKS;    MANISHA   GARNER;
BRENDAN HURSON; ROBERT SPELKE,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03965-RDB)


Submitted:   March 29, 2016                    Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lemoyne Veney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lemoyne Vesey appeals the district court’s order dismissing

under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant

to   Bivens        v.     Six    Unknown    Named    Agents       of     Fed.     Bureau     of

Narcotics, 403 U.S. 388 (1971).                   We have reviewed the record and

find    no    reversible         error.      Accordingly,          we    affirm        for   the

reasons      stated        by   the   district      court.        Veney      v.   Fine,      No.

1:15-cv-03965-RDB (D. Md. Jan. 8, 2016).                          We also deny Veney’s

motions to amend the complaint, to strike the district court’s

order,       to     disqualify        the   district      court     judge,        to    assign

counsel,          and    for    the    production      of    transcripts          and    other

documents.          We dispense with oral argument because the facts and

legal    contentions            are   adequately     presented         in   the    materials

before    this          court   and   argument    would     not    aid      the   decisional

process.



                                                                                       AFFIRMED




                                              2